  Case 17-33952            Doc 47    Filed 10/15/18 Entered 10/15/18 15:25:17        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-33952
                                                  §
  SABRINA SHANTA BROWN                            §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $14,675.00              Assets Exempt:        $0.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $7,227.80           Without Payment:      $14,866.15

Total Expenses of
Administration:                   $1,690.57


        3)      Total gross receipts of $10,251.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $1,332.63 (see Exhibit 2), yielded net receipts of $8,918.37 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-33952            Doc 47    Filed 10/15/18 Entered 10/15/18 15:25:17            Desc Main
                                       Document     Page 2 of 8

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                    $18,000.00            $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $1,690.57           $1,690.57         $1,690.57
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $28,305.60      $11,848.35         $11,848.35          $7,227.80

    Total Disbursements               $46,305.60      $13,538.92         $13,538.92          $8,918.37

        4). This case was originally filed under chapter 7 on 11/13/2017. The case was pending
  for 11 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 10/02/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 17-33952            Doc 47       Filed 10/15/18 Entered 10/15/18 15:25:17                      Desc Main
                                          Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                                    UNIFORM                           AMOUNT
                                                                        TRAN. CODE                        RECEIVED
2017 Federal Tax Refund                                                   1224-000                         $10,251.00
TOTAL GROSS RECEIPTS                                                                                       $10,251.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
SABRINA BROWN                           Funds to Third Parties                         8500-002             $1,332.63
TOTAL FUNDS PAID TO                                                                                         $1,332.63
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM                CLAIMS            CLAIMS   CLAIMS                 CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED          ASSERTED ALLOWED                    PAID
              Santander              4210-000              $18,000.00             $0.00           $0.00           $0.00
TOTAL SECURED CLAIMS                                       $18,000.00             $0.00           $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE                UNIFORM                  CLAIMS   CLAIMS                   CLAIMS               CLAIMS
                           TRAN. CODE             SCHEDULED ASSERTED                 ALLOWED                  PAID
David P. Leibowitz,          2100-000                         NA      $1,641.84           $1,641.84         $1,641.84
Trustee
David P. Leibowitz,          2200-000                         NA         $13.46             $13.46            $13.46
Trustee
Green Bank                   2600-000                         NA         $35.27             $35.27            $35.27
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA      $1,690.57           $1,690.57         $1,690.57
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

UST Form 101-7-TDR (10/1/2010)
  Case 17-33952            Doc 47   Filed 10/15/18 Entered 10/15/18 15:25:17        Desc Main
                                      Document     Page 4 of 8

 CLAIM          CLAIMANT           UNIFORM        CLAIMS         CLAIMS   CLAIMS          CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED       ASSERTED ALLOWED             PAID
     1        T Mobile/T-           7100-000        $500.00       $773.59      $773.59     $471.91
              Mobile USA Inc
     2        SANTANDER             7100-000      $17,037.00    $10,444.63   $10,444.63   $6,371.49
              CONSUMER
              USA INC.
     3        PYOD, LLC its         7100-000        $523.00       $630.13      $630.13     $384.40
              successors and
              assigns as
              assignee
              Capital One Bank      7100-000       $1,425.00         $0.00        $0.00      $0.00
              (USA), N.A.
              City of Chicago       7100-000        $400.00          $0.00        $0.00      $0.00
              Comcast               7100-000        $600.00          $0.00        $0.00      $0.00
              Dermatology           7100-000         $78.71          $0.00        $0.00      $0.00
              Associates
              Enhanced              7100-000        $109.00          $0.00        $0.00      $0.00
              Recovery
              Company
              Fair Collection &     7100-000         $69.89          $0.00        $0.00      $0.00
              Out
              First Premier         7100-000        $412.00          $0.00        $0.00      $0.00
              Heritage              7100-000       $5,275.00         $0.00        $0.00      $0.00
              Acceptance
              Macy's                7100-000        $200.00          $0.00        $0.00      $0.00
              Midamerica Bank       7100-000        $249.00          $0.00        $0.00      $0.00
              and Trust
              Municipal             7100-000        $200.00          $0.00        $0.00      $0.00
              Collections -
              Sauk Village
              Sauk Village          7100-000        $300.00          $0.00        $0.00      $0.00
              Stellar Recovery      7100-000        $202.00          $0.00        $0.00      $0.00
              Village of Park       7100-000        $550.00          $0.00        $0.00      $0.00
              Forest - Water
              Womens                7100-000        $175.00          $0.00        $0.00      $0.00
              Wellness World
TOTAL GENERAL UNSECURED CLAIMS                    $28,305.60    $11,848.35   $11,848.35   $7,227.80




UST Form 101-7-TDR (10/1/2010)
                                              Case 17-33952                 Doc 47   Filed 10/15/18
                                                                                                FORM 1Entered 10/15/18 15:25:17                                      Desc Main
                                                                                        Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                       RECORD   8 REPORT                                                              Page No:    1              Exhibit 8
                                                                                                         ASSET CASES

Case No.:                      17-33952                                                                                                                     Trustee Name:                               David Leibowitz
Case Name:                     BROWN, SABRINA SHANTA                                                                                                        Date Filed (f) or Converted (c):            11/13/2017 (f)
For the Period Ending:         10/2/2018                                                                                                                    §341(a) Meeting Date:                       12/15/2017
                                                                                                                                                            Claims Bar Date:                            06/20/2018

                                  1                                                2                              3                                 4                        5                                         6

                           Asset Description                                    Petition/                  Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                            (Scheduled and                                    Unscheduled                 (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                       Unscheduled (u) Property)                                 Value                           Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

 Ref. #
1       Furniture, appliances, etc.                                                    $600.00                                $600.00                                             $0.00                                            FA
2        Electronics                                                                   $500.00                                $500.00                                             $0.00                                            FA
3        Family clothing for self and children (everyday                               $500.00                                $500.00                                             $0.00                                            FA
         clothes)
4        Cash                                                                           $25.00                                 $25.00                                             $0.00                                            FA
5        Chase bank account                                                              $0.00                                     $0.00                                          $0.00                                            FA
6        MB Financial bank account                                                     $415.00                                $415.00                                             $0.00                                            FA
7        2014 Chevrolet Impala                                       (u)            $12,635.00                                     $0.00                                          $0.00                                            FA
8        2017 Federal Tax Refund                                     (u)                 $0.00                              $8,918.37                                       $10,251.00                                             FA
Asset Notes:        Debtor's Pro-Rated Portion: $1,332.63


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                    $14,675.00                             $10,958.37                                        $10,251.00                                       $0.00




     Major Activities affecting case closing:
       06/26/2018      2018 Reporting Period:
                       The Trustee intercepted the Debtor's 2017 federal income tax refund of which the Estate portion is $8,918.37.


                       The Trustee's Final Report set to be heard on August 8, 2018, at 10:30 a.m.


 Initial Projected Date Of Final Report (TFR):              03/14/2019                           Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                 DAVID LEIBOWITZ
                                             Case 17-33952               Doc 47  Filed 10/15/18
                                                                                            FORMEntered
                                                                                                    2      10/15/18 15:25:17                                 Desc MainPage No: 1                   Exhibit 9
                                                                                    Document      Page  6 of 8
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-33952                                                                                                  Trustee Name:                      David Leibowitz
 Case Name:                       BROWN, SABRINA SHANTA                                                                                     Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***7434                                                                                                Checking Acct #:                  ******5201
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:
For Period Beginning:             11/13/2017                                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/2/2018                                                                                                 Separate bond (if applicable):

       1                2                                3                                                 4                                                      5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                                Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                           Tran Code            $                $


03/19/2018                     US Treasury                                  2017 Federal Income Tax Refund                                      *              $10,251.00                                  $10,251.00
                      {8}                                                   Estate Portion - 2017 Federal Income Tax            $8,918.37    1224-000                                                      $10,251.00
                                                                            Refund
                      {8}                                                   Debtor's Pro-Rated Portion - 2017 Federal           $1,332.63    1280-002                                                      $10,251.00
                                                                            Income Tax Refund
03/21/2018           3001      SABRINA BROWN                                Debtor's Pro-Rated Portion - 2017 Federal Income Tax             8500-002                                  $1,332.63               $8,918.37
                                                                            Refund
03/30/2018                     Green Bank                                   Bank Service Fee                                                 2600-000                                     $7.47                $8,910.90
04/30/2018                     Green Bank                                   Bank Service Fee                                                 2600-000                                    $13.45                $8,897.45
05/31/2018                     Green Bank                                   Bank Service Fee                                                 2600-000                                    $14.35                $8,883.10
08/08/2018           3002      David P. Leibowitz                           Trustee Expenses                                                 2200-000                                    $13.46                $8,869.64
08/08/2018           3003      David P. Leibowitz                           Trustee Compensation                                             2100-000                                  $1,641.84               $7,227.80
08/08/2018           3004      T Mobile/T-Mobile USA Inc                    Claim #: 1; Amount Claimed: $773.59; Distribution                7100-000                                   $471.91                $6,755.89
                                                                            Dividend: 61.00%;
08/08/2018           3005      SANTANDER CONSUMER USA INC.                  Claim #: 2; Amount Claimed: $10,444.63; Distribution             7100-000                                  $6,371.49                $384.40
                                                                            Dividend: 61.00%;
08/08/2018           3006      PYOD, LLC its successors and assigns as      Claim #: 3; Amount Claimed: $630.13; Distribution                7100-000                                   $384.40                   $0.00
                               assignee                                     Dividend: 61.00%;




                                                                                                                                            SUBTOTALS           $10,251.00         $10,251.00
                                            Case 17-33952         Doc 47  Filed 10/15/18
                                                                                     FORMEntered
                                                                                             2      10/15/18 15:25:17                               Desc MainPage No: 2                    Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-33952                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        BROWN, SABRINA SHANTA                                                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***7434                                                                                       Checking Acct #:                      ******5201
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             11/13/2017                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/2/2018                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                     7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $10,251.00          $10,251.00                   $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $10,251.00          $10,251.00
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $10,251.00          $10,251.00



                     For the period of 11/13/2017 to 10/2/2018                                                  For the entire history of the account between 03/19/2018 to 10/2/2018

                     Total Compensable Receipts:                       $8,918.37                                Total Compensable Receipts:                                 $8,918.37
                     Total Non-Compensable Receipts:                   $1,332.63                                Total Non-Compensable Receipts:                             $1,332.63
                     Total Comp/Non Comp Receipts:                    $10,251.00                                Total Comp/Non Comp Receipts:                              $10,251.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $8,918.37                                Total Compensable Disbursements:                            $8,918.37
                     Total Non-Compensable Disbursements:              $1,332.63                                Total Non-Compensable Disbursements:                        $1,332.63
                     Total Comp/Non Comp Disbursements:               $10,251.00                                Total Comp/Non Comp Disbursements:                         $10,251.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-33952         Doc 47  Filed 10/15/18
                                                                                     FORMEntered
                                                                                             2      10/15/18 15:25:17                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-33952                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       BROWN, SABRINA SHANTA                                                                     Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***7434                                                                                Checking Acct #:                      ******5201
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            11/13/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               10/2/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $10,251.00           $10,251.00                     $0.00




                     For the period of 11/13/2017 to 10/2/2018                                          For the entire history of the case between 11/13/2017 to 10/2/2018

                     Total Compensable Receipts:                       $8,918.37                        Total Compensable Receipts:                                 $8,918.37
                     Total Non-Compensable Receipts:                   $1,332.63                        Total Non-Compensable Receipts:                             $1,332.63
                     Total Comp/Non Comp Receipts:                    $10,251.00                        Total Comp/Non Comp Receipts:                              $10,251.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $8,918.37                        Total Compensable Disbursements:                            $8,918.37
                     Total Non-Compensable Disbursements:              $1,332.63                        Total Non-Compensable Disbursements:                        $1,332.63
                     Total Comp/Non Comp Disbursements:               $10,251.00                        Total Comp/Non Comp Disbursements:                         $10,251.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
